Ellsworth, J.
The two grounds of action, stated in the declaration, are, the interruption of a way of necessity to the plaintiff’s meadow, and the maintaining a dam across a navigable creek, so that the plaintiff cannot pass along it to his land. Other questions have been discussed at the bar : but the conclusion to which we have come, upon the two main points, makes an end of the case upon its merits. We do not think, that the plaintiff, or those under whom he holds, had, after the sale of the land for a canal, in 1833, from Charles Knapp to Alfred Bishop, any right of way of necessity over the same. The whole piece or strip of land was purchased, as the deed discloses, for a canal, to be used for that purpose, without any reservation. In such case, the law will not imply any — certainly not one that is inconsisent with the object of the purchase. Suppose the land had been purchased, in express terms, to be occupied by a building, and is, afterwards, so occupied ; will the law imply a right of way over or through it ? No more will it through a canal. Such an implication is inconsistent with the express agreement, as well as the manifest object of the purchaser, and would destroy the value and purpose of the purchase. In the case of Collins v. Prentice, 15 Conn. R. 39., this court recognized fully, and to as great an extent as any other court, the doctrine of a way of necessity ; but no such principle, as is now contended for, will find countenance in that decision.
When Charles Knapp sold and conveyed all the front of his land, he did it for a particular purpose, and for an adequate and corresponding consideration. He understood that he was not to pass over the land, after the canal was made; and we know of no law which gives him, by implication, a right of way over other land of the grantee ; though in fact, as a matter of favour, the plaintiff, and those under whom he holds, have been accommodated with a right of way to which they have no legal claim. The judge, in his charge, in allowing so much to the plaintiff, went further *135than we think he was obliged to go; but the plaintiff cannot complain of this.
Even if the plaintiff is entitled to have a convenient way, this is not, as his counsel claim, a fixed and located way, absolutely vested in him, never to be changed or lost. In Pierce v. Selleck, 18 Conn. R. 321., this court held, that a right of way of necessity, in whatever manner it may have originated, is limited by the necessity which created it, and is suspended or destroyed, whenever that necessity ceases ; and this, notwithstanding its continuance would be convenient to the party claiming it. So long, then, as the plaintiff is well accommodated, he cannot, on any ground, claim to have the canal filled up, or a bridge maintained over it, for his convenience, at another’s expense.
We have as little doubt upon the second question. Allowing that the defendant continues a dam across this creek, which may possibly interrupt the plaintiff in passing to his meadow, it is but a public highway ; and what peculiar injury does he state he suffers, which entitles him to bring a civil action 1 If he can sue, so can every man who owns land on the creek, or. were it a river, every man who owns land on its banks. The public authorities alone can complain of nuisances, while they remain public or general; while individuals may sue for peculiar injuries sustained by themselves. These principles are too familiar to require a reference to authorities.
The remaining questions we notice only to say, that they become unimportant, if the views already expressed are correct. If the plaintiff has no ground of complaint for the* manner in which the judge disposed of the claim for a right* of way; nor for the continuance of the dam; the plaintiff cannot recover, if we grant him a new trial. We see, however, no errors in the course taken by the court below.
We do not advise a new trial.
In this opinion the other Judges concurred.
New trial not to be granted.